Citation Nr: 0511272	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  01-00 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the appellant's character of discharge is a bar to 
Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The appellant had active service from August 1965 to February 
1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of VA.

The appellant testified at a Board Hearing in February 2002 
before the undersigned Veterans Law Judge, who is designated 
by the Chairman of the Board to conduct hearings pursuant to 
38 U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony is associated with the claims file.

In a decision dated in July 2002, the Board determined that 
new and material evidence was received to reopen an earlier 
unfavorable character of discharge determination for the 
appellant's period of service from August 1965 to February 
1968, reopened his claim, and determined that his character 
of discharge was a bar to the receipt of VA benefits.  The 
appellant timely appealed the decision to the U.S. Court of 
Appeals For Veterans Claims (Court).  In June 2003, the 
appellant, through his attorney, and the Secretary of 
Veterans Affairs (Secretary) submitted a Joint Motion For 
Remand (Motion) so that the Board could address whether the 
notice and assistance requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), were complied with during the adjudication of 
the appellant's claim.  In an Order dated in June 2003, the 
Court granted the Motion, vacated the Board's June 2002 
decision as it applied to the Board's determination that the 
appellant's character of discharge was a bar to VA benefits, 
and remanded the case to the Board for further review 
consistent with the Motion.

In June 2004, and in compliance with the Court's Order, the 
Board remanded the case to the RO for compliance with the 
VCAA and any additional development deemed reasonably capable 
of accomplishment.  The RO completed the development to the 
extent deemed reasonably possible and returned the case to 
the Board for further appellate review.  The appellant's 
attorney submitted additional argument in his behalf in 
December 2004.

The Board notes that the appellant's attorney has submitted 
argument, assertions, and evidence which relate to the 
appellant's claim for compensation for a service-related 
condition.  In light of the fact that the issue before the 
Board is whether the character of the appellant's discharge 
bars him from receipt of certain VA benefits, such evidence 
will not be addressed in this decision.


FINDINGS OF FACT

1.  The appellant's period of service from August 1965 to 
February 1968 was terminated by an undesirable discharge (UD) 
due to unfitness.

2.  The appellant's service records also reflect evidence of 
willful and persistent misconduct due to sleeping while on 
guard duty, and an absence totaling 4 months, 10 days, at the 
inception of or during which the appellant intended to remain 
absent permanently.

3.  The evidence of record does not show that there were 
compelling circumstances to warrant the appellant's 
homosexual activity or his absence.

4.  The service department certified that the reason for the 
discharge was undesirability (unfitness) due to sexual 
perversion, and that the appellant did not have 90 days of 
active honorable service.

5.  The evidence of record shows the appellant's discharge to 
have been the result of willful and persistent misconduct and 
homosexual acts under aggravating circumstances.

6.  The evidence of record shows the appellant was not insane 
at the time of his misconduct.

CONCLUSION OF LAW

The appellant's character of discharge from his period of 
service is a bar to VA compensation benefits, exclusive of VA 
health care benefits under Chapter 17, Title 38, United 
States Code. 38 U.S.C.A. §§ 101(2), (18), 5107, 5303 (West 
2002); 38 C.F.R. §§ 3.1, 3.12, 3.306, 3.354, 3.360 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VCAA became effective after the appellant filed his claim 
in 2000.  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2003), implement the VCAA.  The Secretary has determined 
that the VCAA is applicable to all claims filed before the 
date of enactment and not yet final as of that date.  66 Fed. 
Reg. 45,629 (2001); Opinion of The General Counsel 
(VAOPGCPREC) 7-2003 (November 19, 2003).  Thus, the VCAA 
applies to the appellant's claim.

VCAA duty to notify

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  The Court's 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held that, although the VCAA, by its terms, envisions the 
requisite notice being provided prior to the initial 
adjudication of a claim, in light of the Secretary's 
determination and VAOPGCPREC 7-2003, a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant even if the adjudication occurred prior to the VCAA.  
Pelegrini, 118 Vet. App. at 119-120.  The Court further held, 
however, that in pre-VCAA cases such as the appellant's, 
where the RO could not have complied with the notice 
requirements, the initial adjudication was not error and need 
not be vacated.  Id. at 120.  An appellant in a pre-VCAA 
claim, however, is entitled to a "VCAA content-complying 
notice" and proper subsequent VA process" before completion 
of appellate review.  Pelegrini, 118 Vet. App. at 120.  The 
appellant in fact received such notice on remand. 

First, the June 2002 Board decision apprised the appellant of 
the provisions of the VCAA and VA's obligations to him 
thereunder.  That decision also set forth in detail what 
evidence was needed in order for the appellant to show that 
his character of discharge should not be a bar to his receipt 
of VA benefits.  Second, the appellant's and Secretary's June 
2003 Motion contained the elements of the VCAA applicable to 
the appellant.  Third, the Board's June 2004 Remand decision 
again set forth the basic requirements of VCAA notice and the 
assistance which should be accorded the appellant by the RO 
on remand.  Lastly, the appellant received a VCAA notice 
letter as part of the additional development on remand.

In a letter dated in June 2004 (letter), the RO informed the 
appellant of the VCAA and VA's obligations under the act, to 
include the evidence needed to support his claim.  The letter 
explicitly informed the appellant that he should submit any 
evidence or argument which presented his side of the issue of 
the character of his discharge as a bar to VA benefits, and 
explained what type of evidence would serve that purpose.  As 
to who would obtain what part of the evidence needed, the 
letter first informed the appellant of all of the evidence 
obtained or received by the RO and associated with the claims 
file.  As already noted, the letter instructed the appellant 
to submit a statement which explained the circumstances of 
his AWOL and any other evidence which shed light on the issue 
of the character of his service.  The letter also informed 
the appellant that, at his option, the RO would obtain any VA 
records and private treatment records he identified as 
related to this claim, provided he completed, signed, and 
returned, the enclosed VA Forms 21-4138 and 21-4142 to 
authorize VA to obtain them on his behalf.  Finally, the 
letter instructed him to submit any evidence in his 
possession which pertained to his appeal.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2004); VAOPGCPREC 1-2004 
(February 24, 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As set forth above, the Board further finds that the 
documents noted and discussed all apprised the appellant of 
the VCAA, VA's obligations thereunder, as well as his, and 
the assistance he was entitled to receive.  Charles v. 
Principi, 17 Vet. App. 370 (2002).

Having decided that the appellant was provided the requisite 
VCAA notice, the Board now addresses whether he has received 
proper subsequent VA process, see Pelegrini, 18 Vet. App. at 
120, which in essence is whether VA has complied with the 
duty to assist the appellant.

VCAA duty to assist

The June 2004 Board Remand instructed the RO to make efforts 
to obtain records from government agencies, if the appellant 
identified the custodians thereof.  (emphasis in original).  
Upon receipt of the Board notice that the appellant's case 
was remanded by the Court, the appellant's attorney submitted 
a request for the specific assistance he desired on remand.  
Prior to setting forth his request, the Board emphasizes the 
fact that the attorney's request for assistance is his 
central and core contention as concerns whether VA has 
complied with the duty to assist his client.  The appellant's 
attorney referenced his January 2004 letter to the National 
Personnel Records Center (NPRC), a copy of which was attached 
to his letter to the Board.  The January 2004 letter reflects 
as follows:

I am seeking court martial [sic] records 
related to [the appellant] on an AWOL or other 
charge case that was tried or administered during 
the calendar year 1967.

Further, I am seeking information related to 
the veteran [sic] as to why the VA has concluded 
the veteran [sic] was reduced in rank, when, in 
fact, the veteran [sic] was not reduced in rank 
according to other VA records.

An April 2004 letter from the appellant's attorney to the 
Board reflects, in part, as follows:
This evidence is within the control of [VA] 
and the US [sic] government.

It is the contention of the veteran [sic] that 
he was not reduced in rank, that there may not be 
any official court martial [sic] records.

If there were no such court martial [sic] 
records, that may alter the character of his 
discharge or his right for a discharge upgrade[,] 
[i]t would appear that the agency assumed a court 
martial [sic] and reduction in rank when the 
evidence of record does not support that 
conclusion.

In a May 2004 letter to the Board, the appellant's attorney 
reiterated his contention that there was additional evidence 
which he was unable to obtain, and that it was within the 
control of the Government, to include VA.  The appellant's 
attorney expanded his contention to assert that the appellant 
was released from active duty without any punishment.

In response to the November supplemental statement of the 
case (SSOC), the appellant's attorney submitted a VA Form 9, 
in which he presented a broadside attack on the RO's 
determination on every conceivable basis.  In light of the 
terms of the Court's remand, however, the Board considers 
germane only those which assert a failure to comply with the 
VCAA.  The Board finds that, in light of the prevailing 
circumstances of this case, VA complied with the appellant's 
attorney's request for assistance.

In response to the attorney's request, the RO, under cover of 
a letter dated in July 2004, provided him a copy of the 
appellant's personnel records, which included the information 
pertinent to the appellant's discharge from the USMC.  The 
evidence of record shows further that the appellant's 
attorney received all information in the government's 
possession related to the appellant's character of service.

In September 2003, the attorney submitted a Freedom of 
Information Act request to the USMC for records related to 
the appellant's court-martial.  The October 2003 USMC reply 
advised him that the request was referred to the NPRC as the 
office with cognizance over the records he sought.  The 
October 2003 USMC letter also provided the attorney with an 
excerpt from Navy and Marine Corps Disposition Manual, Page 
III-5-64, paragraph 2.c., which explained the retention 
period for courts-martial.  The appellant was tried and 
convicted by a special court-martial which did not impose a 
bad conduct discharge as part of the sentence.  The relevant 
portion of the directive states that records of special 
courts-martial cases not involving a punitive discharge are 
destroyed when 15-years old.

In February 2004, the NPRC provided the attorney a copy of 
the 1967 document which reflected appellant's return to 
military control, a copy of one of the indorsements to the 
administrative discharge action initiated against the 
appellant, a copy of three entries in the appellant's 
personnel jacket related to his absence without leave (AWOL), 
and a copy of Special Court-Martial Order [redacted], 
Headquarters, 2d Marines, 2d Marine Division, Fleet Marine 
Force, Camp Lejeune, North Carolina, dated February 12, 1968.  
All of these documents were already of record in the claims 
file, but their critical legal relevance was not sufficiently 
appreciated, perhaps due to insufficient familiarity with the 
Military Justice System.

The Board further notes, that, while the appellant's attorney 
may disagree with the scope and impact of the documents 
listed above, they directly refute his core assertion, which 
is that there is missing evidence that shows the appellant 
was not reduced in rank or even punished.

[redacted] reflects that, on February 6, 1968, the appellant 
was tried by special court-martial.  He was charged with one 
specification of AWOL, which began on June 26, 1967, and 
ended on November 6, 1967, in violation of Article 86, 
Uniform Code of Military Justice (UCMJ), 10 U.S.C. § 886.  
The appellant pled guilty to the Charge and Specification, 
and the court-martial found him guilty in accordance with his 
pleas.  He was sentenced to confinement at hard labor for two 
months, forfeiture of $95.00 pay per month for two months, 
and reduction to the grade of private, E-1.  The court-
martial considered no previous convictions.  [redacted]
further reflects that, on February 12, 1968, the Convening 
Authority, the commander of the 2d Marine Division, approved 
the sentence and ordered it executed, but suspended for a 
period of six (6) months, execution of that portion of the 
sentence which adjudged confinement in excess of one (1) 
month, three (3) weeks, and one (1) day.  (Emphasis added).

The Court Martial Order is the designated means by which the 
result of a court-martial, and the convening authority's 
action thereon is published.  See, e.g., Manual For Courts-
Martial, 1969, (MCM), Chapter XVII, paragraph 90.  This 
official document completely negates any oral assertion by 
the appellant that he was not reduced in rank or otherwise 
punished for his AWOL, unless he can produce evidence of 
subsequent executive clemency action.  While the Board infers 
from the document provided with the October 2003 USMC letter 
that the record of trial of the appellant's court-martial was 
destroyed in accordance with applicable administrative 
directives, the SpCMO reflects the official record as to the 
findings and punishment the court-martial imposed on the 
appellant.  The record of a special court-martial which did 
not impose a bad conduct discharge need only contain a 
summarized report of the trial.  See, e.g., MCM, Chapter 
XVII, paragraph 83b.  Thus, the summarized record of the 
court-martial would provide no more information as to the 
appellant's sentence than does the copy of [redacted].  
Further, the Board infers that the responsible authorities at 
Camp Lejeune complied with applicable law and provided the 
appellant his personal copy of the record of trial.  See 
Article 54(c), UCMJ, 10 U.S.C. § 854(c); MCM, Chapter XVII, 
paragraph 82g.

The Board finds especially noteworthy that, except for the 
period of confinement which was suspended, the convening 
authority approved the sentence as adjudged and ordered it 
executed.  In light of the fact that the appellant was not a 
flag or general officer at the time, and his sentence did not 
include a bad conduct discharge, the convening authority had 
explicit authority to order the sentence executed.  See 
Articles 60, 64, UCMJ, 10 U.S.C. §§ 860, 864; MCM, paragraph 
88d.  Therefore, the Board discerns no basis on which to 
direct further assistance effort to try and go beyond the 
face of the official court-martial order.  The Board further 
notes the May 1969 USMC Finance Center letter to the 
appellant, which informed him that, despite the court-martial 
having reduced him in rank to private, he continued to be 
paid as a private first class and incurred an overpayment of 
$1.43.  Accordingly, the evidence of record shows that the 
court-martial sentenced the appellant to be confined and 
reduced in rank, and the sentence was executed.

Thus, as concerns the attorney's assertion that the appellant 
contends that he was not reduced in rank or even punished, 
the evidence of record compellingly shows that not to have 
been the case.  Further, neither has the appellant's attorney 
specifically identified the "other VA records" which 
reflect that he was not reduced in rank.  More importantly, 
however, in the absence of reference to a specific document 
or to specific documents, which would purport to show 
subsequent executive action which restored the appellant to 
the rank he held prior to the court-martial, there simply is 
no basis on which to find that further assistance in the form 
of additional effort to "develop" this evidence is 
indicated.  38 C.F.R. § 3.159(d).

There also is the matter that the appellant's attorney has 
not articulated how the absence of punishment for the AWOL 
would be relevant to the issue before the Board.  Even in the 
absence of the court-martial conviction, the appellant's 
absence is a matter of official record and still must be 
assessed along with the other misconduct which resulted in 
his UD to determine if it constituted willful and persistent 
misconduct and/or homosexual acts under aggravating 
circumstances.  See 38 C.F.R. § 3.12(d)(4), (5).

The RO, in compliance with the Remand, provided the 
appellant's attorney with a copy of all of the personnel 
records it had, which already were associated with the case 
file.  The RO also obtained the appellant's service medical 
records (SMRs) and repeatedly informed him of the type 
evidence he needed to submit to present his side of the 
issue.  The appellant's attorney's response to the November 
2004 SSOC was to repeat arguments made earlier in the appeal 
proceedings.  Accordingly, in light of the evidence set forth 
above, the Board finds that the appellant received compliant 
VCAA notice, and that VA complied with the duty to assist him 
with the development of his claim.  38 C.F.R. § 3.159(c).



Overview

While the case was on remand, the RO determined that the 
appellant had not submitted any new substantive evidence not 
already of record and again determined that the appellant's 
character of discharge was a bar to the receipt of certain VA 
benefits.

Factual background.

Review of the record on appeal shows that the appellant's 
service personnel records note that he enlisted in the USMC 
on August 27, 1965, and received a UD for unfitness due to 
sexual perversion, on February [redacted], 1968.  Service records 
also show the appellant, in July 1966, received nonjudicial 
punishment pursuant to Article 15, UCMJ, 10 U.S.C. § 815, for 
misbehavior of a sentinel or look-out by sleeping on post, in 
violation of Article 113, UCMJ, 10 U.S.C. § 913.  His 
commander found him guilty and ordered him to forfeit $25.00 
pay per month for one month, and to perform extra duty for 14 
days.  In February 1968, he was tried by special court-
martial, as discussed earlier in this decision.  The evidence 
of record reflects that, prior to the court-martial, in 
December 1967, the appellant's commander initiated 
administrative discharge action to effect the appellant's 
discharge for unfitness.  Thereafter, the service records 
show that the appellant was discharged because of unfitness 
(homosexual acts) in accordance with MARCORPERSMAN paragraph 
13266.2a(2).  The appellant was issued a UD by reason of 
sexual perversion.

The Report of Investigation (ROI) by the Naval Investigative 
Service included a May 1967 interview of the appellant's 
commanding officer.  In that interview, it was noted by the 
commanding officer that he had been apprised by a Dr. Howard, 
the 2nd Marines Regimental Medical Officer, that the 
appellant, while being examined, admitted to homosexual 
activity with members of the 2nd Marine Division.  The 
appellant's commanding officer reported that, when he talked 
with the appellant about these accusations, the appellant 
admitted to homosexual activity with members of the 2nd 
Marine Division.

The ROI also contains a May 1967 sworn and witnessed 
handwritten statement from the appellant.  In that sworn 
statement, over the appellant's signature, he attested that 
the facts reported were true; that he was told that the 
person he was giving the statement to was a Special Agent 
investigating the offense of homosexuality; that he was 
advised that he had the right to remain silent, had the right 
to consult a lawyer and could have a lawyer present; that he 
was advised that any statement that he gave would be used as 
evidence against him; and that the statement was not being 
given under duress.  As to his history, the appellant 
thereafter reported that he had his first homosexual 
experience at age 13.  At approximately age 18, he became 
engaged in homosexual prostitution.  He thereafter reported 
that, in the last three years, he had engaged in at least 500 
homosexual acts with both civilians and military personnel 
and always as the passive partner.  He thereafter reported 
that he engaged in homosexual activity after coming to Camp 
Lejeune with both members of the 1st Battalion and others.

In a November 17, 1967, statement from the FBI, it was noted 
that the appellant was apprehended as a deserter on November 
7, 1967, in Cleveland, Ohio.  It was also noted that, at that 
time, he voluntarily admitted to the arresting officers of 
having homosexual tendencies.

A December 1967 statement entitled Notice of Intent to 
Recommend Discharge for Reasons of Unfitness/Misconduct, 
documents that the appellant was notified of his legal 
rights, which included a full hearing before an 
administrative discharge board with representation by a 
military counsel, and it also informed him of the process for 
applying for relief from a Board For Correction Of Military 
Records.  This statement contains the appellant's 
acknowledgment over his signature.  Similarly, a January 1968 
document entitled Memorandum of Review, noted that the 
appellant had waived all his rights in regard to this 
proceeding, and that the servicing Staff Legal Officer 
reviewed the discharge package and determined it to be 
legally sufficient in both law and fact.

The service medical records (SMRs) include an August 1965 
enlistment examination, a January 1966 examination, and a 
February 1968 separation examination, that were negative for 
complaints or a diagnosis of a psychiatric disorder.

The SMRs also contain a December 1965 psychiatric evaluation 
in connection with the appellant's problem with enuresis.  At 
that time, the mental status examination was normal revealing 
a neat and ingratiating young man who was quite relaxed at 
the interview.  Specifically, speech was coherent and goal 
directed.  His affect was appropriate.  It was noted that 
there was no history of psychosis or psychoneurosis.  
However, it was noted that his judgment was poor.  It was 
also noted that the appellant had been enuretic 
intermittently all his life, especially in stressful 
situations.

Thereafter, as to the appellant's pre-service history, it was 
noted that the appellant was probably a reliable historian.  
The appellant reported a history of juvenile delinquency 
since age 13 that seemed to have begun after his parents 
divorced. Next, it was noted that the appellant ran away from 
home at the age of 14, and from the ages of 15 to 18, he was 
placed in a Boys Industrial School for car theft.  On several 
occasions, he was released from these schools to his parents 
or grandparents, but always ran away.  He completed the ninth 
grade.  After being placed in a private school, he was 
expelled for wrecking another car.  He was then placed in 
another correctional institution from which he "graduated" at 
the age of 18 when he completed 9th grade.  He thereafter 
obtained a job in graphic arts.

After noting that the appellant failed to report enuresis or 
other illnesses at his enlistment examination, and noting 
that enuresis became more severe when it became evident that 
he would be a rifleman instead of going into his chosen 
occupational specialty, the examiner opined that the 
appellant had an anti-social personality disorder manifested 
by lack of sense of responsibility, poor judgment, and 
attempts to rationalize his behavior as being warranted and 
justified.  It was opined that the appellant had a rather 
hedonistic attitude toward life as well as a history of 
concealing important medical information.  It was recommended 
that the appellant be separated from military service because 
it was likely that in the future he would become an 
administrative nuisance.

Additional treatment records, dated in January 1966, show the 
appellant's complaints, diagnoses, or treatment for enuresis.  
Treatment records dated in October 1966 show the appellant 
demanding psychiatric treatment, apparently for enuresis.

In a psychiatric evaluation report, dated in April 1967, it 
was noted that the appellant was being referred for 
psychiatric evaluation because he had admitted to engaging in 
homosexual activities for the past two to three years, and 
was currently involved with five other Marines.  On 
examination, there was no evidence of psychosis or neurosis.  
It was noted that the appellant came to the examination and 
admitted that "he was 'involved in homosexual acts' but he 
said that he did them mostly for monetary gain.  He gets 
however equal sexual satisfaction from both men and women.  
He is usually the passive partner in the homosexual 
relationships. He had a steady boyfriend at one time for over 
a year."  The diagnosis was of homosexuality, Class III.  The 
recommendation was that the appellant be administratively 
separated under the provisions set forth in MARCORPERSMAN, 
paragraph 13265.

In August 2000, the appellant filed a written statement with 
the RO.  In that statement, he reported that, while still in 
Vietnam, he began experiencing nightmares, anxiety, 
survivor's guilt, frustration, and anger.  Thereafter, he 
asserted that these symptoms would later be diagnosed as 
post-traumatic stress disorder (PTSD).  Next, appellant 
reported that, following his return from Vietnam on a 30-day 
leave, the above symptoms caused him to spend $10,000 on 
drugs and alcohol as well as wreck two cars.

Upon returning from leave, he reported to an infantry unit at 
Camp Lejeune, N.C. Shortly thereafter, he talked with a 
psychiatrist for approximately two weeks about his homosexual 
tendencies and enuresis.  As to the homosexuality, the 
appellant talked about it because he "felt that this 
lifestyle could not be considered normal and was perhaps a 
symptom of some underlying etiology."  Thereafter, he 
reported that he was confronted by officers from NIS who 
informed him that he was being investigated for homosexuality 
based on a memorandum to the Commanding General from his 
counseling psychiatrist.  After being taken into an office 
for a day- long interrogation, NIS insisted that he provide 
them with a written statement as to his activities and 
associates.  When he refused to reveal his associates, NIS 
adopted a more intimidating attitude and threatened him with 
prison and a dishonorable discharge.

Upon being returned to his barracks, he reported that he was 
subject to intense harassment from peers, officers, and NCOs.  
Approximately a month and a-half later, the appellant asked 
his commanding officer for an extended liberty to get 
married, which had been granted. At that time, he was 
notified that his counseling psychiatrist had violated his 
confidentiality and wrote the memorandum that led to his 
investigation. The appellant reported that he had made up his 
mind, at that time, that he would take the leave "with no 
intention of returning."  Thereafter, he traveled to 
Cleveland, OH, established residence with a female 
acquaintance, got a job, and bought a car.

Approximately four months later, the FBI located him, he was 
charged with AWOL and desertion, and taken into custody.  
Upon being returned to Camp Lejeune, he was restricted to the 
barracks and advised that he would stand court-martial for 
being AWOL.  He was assigned legal counsel from Judge 
Advocate General.  He recounted that at the court-martial, 
his counsel argued that the AWOL charges should be dropped 
due to extenuating circumstances (intense harassment and 
duress) and because administrative discharge proceedings were 
already underway when he went on extended liberty.  He 
related that his commanding officer and first sergeant 
testified on his behalf.  Nonetheless, he was found guilty 
and sentenced to six months loss of pay, six months 
confinement at hard labor, and reduced in rank to Private.

While in the brig, he recalled being placed in solitary 
confinement and at that time considered suicide.  He reported 
that his commanding officer and first sergeant went to the 
Commanding General and argued that, because administrative 
discharge proceedings were underway prior to his court-
martial, he should not be in the brig in solitary 
confinement. Three weeks later he was released from the brig 
and thereafter separated from military service.  He thought 
that the AWOL charges had been vacated.
In December 2000, the appellant appeared at personal hearing 
at the RO.  At that time, he testified to the effect that his 
application for an upgraded discharge was denied by the Navy 
in 1985, because the record had shown that he "willingly knew 
exactly what [he] was doing."  He did not appeal that denial.  
The appellant argued that he thought that the character of 
his discharge should be re-characterized because the 
statements he gave regarding homosexual activity were only 
given due to harassment by the investigators, NCOs, and his 
commanding officer; and because he was lied to by a Navy 
doctor whom he believed would hold in confidence his 
statements regarding his homosexual tendencies.  He also 
reported that he was suffering from PTSD at that time, and 
that the PTSD caused him to commit the acts for which he was 
ultimately discharged.

As to his pre-service actions and the statement he gave to 
Navy investigators, the appellant reported that, while he 
engaged in homosexual acts prior to military service, they 
did not continue throughout his military service - they had 
stopped. The appellant further reported that, prior to going 
to the Republic of Vietnam, in-service physicians had already 
diagnosed him with a psychiatric disorder, a character 
disorder and anti-social, and recommend that he be 
discharged.

The appellant also testified to the effect that his 
experiences in Vietnam aggravated a preexisting psychiatric 
disorder that led to the acts that caused his discharge, and 
that this psychiatric disorder was caused by his pre-service 
institutionalization from the ages of 13 to 18.

Private and VA medical records show the appellant's 
complaints and/or treatment for psychiatric disorders 
variously diagnosed as PTSD, depression, major depression, 
and/or poly-substance abuse.  (See VA treatment records dated 
in July 1994, August 1994, October 1994, and April 1999; 
letters from Howard S. Grotsky, Ed.D., dated in December 2000 
and February 2002; Dr. Grotsky's July 1998 psychological 
evaluation; and letters from Charles R. Vernon, M.D., dated 
in October 2000, January 2001, and February 2002).

As to the appellant's claim of insanity at the time of his 
separation from military service, in addition to the 
information outlined above (see February 2002 letters from 
Drs. Grotsky and Vernon), Dr. Vernon reported, in his January 
2001 letter, that he had treated the appellant for PTSD since 
March 2000.  Thereafter, Dr. Vernon reported as follows:

Homosexual behavior is the aberrant behavior in 
question here.  In fact, he did not participate in 
homosexual acting out in the Marine Corps until his 
return from Vietnam.

It is my opinion that his homosexual acting out was 
caused by PTSD and feelings of rejection and 
abandonment by fellow soldiers, the Marine Corps, 
and the publicly expressed antiwar sentiment of the 
times; His PTSD was heavily weighted with the 
symptom of survival guilt.  He requested 
reassignment to Vietnam; the request was refused.  
Social phobia has become a prominent symptom, 
emerging out of his attempt to avoid the social 
interactions that have been experienced as 
exacerbating his PTSD.  (Emphasis added).

Similarly, Dr. Grotsky', in his December 2000 letter, noted 
that:

[f]ollowing this [appellant's] completion of 
service in Vietnam in February, l967, he returned 
to the United States Marine Corp. with Post 
Traumatic Stress Disorder. There is no doubt that 
this was a major factor in the [appellant's] 
behavioral symptoms which occurred while he was 
still a member of the US Marines.  Feeling 
basically alone in the world and suffering from a 
sense of rejection and abandonment by his country, 
this 22-year-old youngster sought closeness, 
warmth, and affection from whatever source 
possible.  This included homosexual activity while 
still a member of the USMC.  He was also 
experiencing flashbacks and nightmares related to 
his experiences in the war, had difficulty 
maintaining any intimate relationship, and his 
inner turmoil was resulting in intense feelings of 
anger.  Following his discharge from the service in 
February 1968, this [appellant] continues to 
experience many of the symptoms which were present 
32 years ago. He has been twice married and 
divorced and currently chooses to live by himself 
at a distance from civilization and society.

 (Emphasis added).

In Dr. Grotsky's earlier July 1998 psychological evaluation, 
it was noted that the evaluation was being prepared in 
connection with the appellant's claims for Social Security 
Administration (SSA) disability.  After both interviews with 
the appellant and psychiatric testing, it was opined that the 
appellant suffered from major depression due to childhood 
abandonment and rejection.  It was also noted that, while the 
appellant had "traits" involving PTSD, these traits "are 
probably more the result of failed interpersonal and family 
relationships rather than his experiences in Vietnam."  The 
appellant was also diagnosed with a character disorder.

As to the appellant's pre- and post-service history, Dr. 
Grotsky noted as follows:

Patient is a 52 year old white male born and raised 
in Cleveland, Ohio . . . At approximately 7 years 
of age, he was placed in an orphanage for the 
following 2-1/2 years.  He also bounced around 
between various relatives, including his paternal 
grandmother, a great aunt, and his maternal 
grandmother.  Eventually, the patient got into 
legal trouble (stole a car) and was sent to an 
adolescent youth camp where he resided from ages 15 
through 18.  He worked various jobs and eventually 
became a male prostitute prior to entering the 
service in 1965.  In addition, the patient 
continued to be enuretic, a condition he had since 
early childhood.  He served in Vietnam for 13 
months and described this as 'I was at home there.'  
However, in 1968, he was terminated from the 
service with an undesirable discharge.  This 
appeared to be because of his homosexual 
relationships and unwillingness to work with 
authority figures in the service.  Following this 
discharge, the patient continued hustling as a male 
prostitute in the Washington, D.C. area and 
eventually returned to Ohio.  He married his first 
wife, . . . in 1969, a marriage which lasted 
approximately 15 years.  The patient has three (3) 
adult children from that relationship (two boys and 
one girl).  He married for the second time in 1985, 
but that only lasted a few months . . . .  He has 
received a significant number of evaluations from 
various agencies with diagnoses ranging from 
alcoholism to Anti-Social Personality Disorder to 
Post-Traumatic Stress Disorder.

 (Emphasis added)

In June 2001, the RO obtained a medical opinion regarding the 
appellant's claim of insanity.  After reviewing the 
appellant's medical records, it was the physician's opinion 
that, according to the VA's definition of insanity found at 
38 C.F.R. § 3.354, the appellant was not insane when he 
committed his homosexual acts which led to his discharge.  
The physician explained that the appellant has a history of 
characterological personality disorder, and that homosexual 
behavior is not a behavior that is in itself indicative of 
one who is psychotic.  Also, he commented that he could find 
no evidence in the medical record that the appellant ever was 
mentally compromised to meet any definition of insane.  
(Emphasis added).

The appellant's two private providers submitted additional 
statements in February 2002. Dr. Howard S. Grotsky, M.D., 
reported that:

[b]ased upon the Veterans Administration's 
definition of insanity (3.354 Determinations of 
Insanity), this is defined as one who has so 
departed become antisocial from the accepted 
standards of the community to which by birth and 
education he belongs as to lack the adaptability to 
make farther adjustment to the social customs of 
the community in which he resides.  It appears that 
this [appellant] clearly meets that definition of 
insanity evidenced by his sexual conduct. The 
[appellant's] sexual orientation is heterosexual, 
although he had engaged in passive homosexuality 
for money during his adolescence.  As noted by 
Charles R. Vernon, MD, 'His homosexual acting out 
was caused by PTSD and feelings of rejection and 
abandonment.'  Undoubtedly, Posttraumatic Stress 
played a major role in the [appellant's] behavior 
at the time of the incidence which occurred while 
the [appellant] was still in service.

This behavior was clearly a departure from accepted 
community standards and the [appellant] was unable 
to adapt and adjust to the normal mores of his 
community. Again, by definition, it would clearly 
appear the [appellant] meets the determination of 
insanity. 

(Emphasis added).

Dr. Charles R. Vernon, M.D., reported in his February 2002 
letter that:

[p]rior to his going to Vietnam he was correctly 
diagnosed as antisocial personality. At that time 
separation from the Marine Corps was recommended by 
the psychiatrist. The psychiatrist's recommendation 
was made in accordance with the VA definition of 
'insanity' which includes character defects. 
Personal and social rejection have been proximal 
causes of his antisocial behavior; and his past 
homosexual behavior has been a cause arising out of 
personal and family rejection and need for 
acceptance and affection.

In February 2002, the appellant appeared at personal hearing 
before the undersigned Board Member.  At that time, he 
testified that he was in the Republic of Vietnam from January 
1966 to February 1967.  Following his return from the 
Republic of Vietnam, he sought counseling from a service 
doctor who he thought was a psychiatrist and whom he thought 
he could talk to in confidence.  However, after telling this 
doctor that he thought he had homosexual tendencies, the 
doctor notified his commanding officer who thereafter 
recommended that he be discharged.  As to his reasons for 
going AWOL, he testified that, after the information 
regarding his homosexuality became known by his fellow 
Marines, he was subject to a great deal of harassment 
including being called names, being physically threatened, 
having his bedding thrown out a window, being given extra 
duty, and being confined.  As to his May 1967 statement, he 
reported that Navy investigators coerced him into signing the 
statement by saying if he didn't, not only would he be thrown 
out of the Marines, but he would go to prison.  Thereafter, 
the appellant testified that, besides the punishment he 
obtained for sleeping on guard duty, the rest of his service 
was free of administrative or disciplinary actions.  In fact, 
his conduct and proficiency marks during service were above 
average, at between 3.9 and 4.5 out of a possible 5.  As to 
his post-AWOL court-martial, it was noted that he was court-
martialed only because of the AWOL, not homosexuality.  
Nonetheless, following his sentence, he was placed in 
solitary confinement because he was classified as a 
homosexual.  However, after a month of solitary confinement, 
at the request of his commanding officer, they commuted his 
sentence.  The above action was taken, in part, because an 
administrative discharge proceeding was already underway at 
the time of his court-martial.  Thereafter, he was given back 
his rank (PFC), given his back pay, and placed on temporary 
assigned duty to a unit until he could be separated.

Next, the appellant testified that he did not have homosexual 
tendencies before he joined the service or while overseas in 
the Republic of Vietnam.  As to the May 1967 sworn statement 
in which he reported pre-service homosexual activities, the 
appellant testified that he had never been caught in the act 
of doing anything wrong, there was no evidence of his ever 
having these pre-service homosexual relationships, and the 
statement was the result of coercion.

Lastly, the appellant talked about his post-service treatment 
for PTSD.  In this regard, he noted that he had seen Drs. 
Grotsky and Vernon for PTSD since either 1998 or 1999.

Applicable law and regulation

Under applicable law and regulation, the term "veteran" means 
a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  A discharge or release from active service 
under conditions other than dishonorable is a prerequisite to 
entitlement to VA pension or compensation benefits.  38 
U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).

The provisions of 38 C.F.R. § 3.12(b) set out conditions 
under which discharge or release from service constitutes a 
bar to the payment of pension or compensation benefits.  
However, such benefits will not be barred if it is found that 
the person was insane at the time of committing the offense 
causing such discharge or release or unless otherwise 
specifically provided in law and regulation. 38 U.S.C.A. § 
5303(b).

A Discharge Under Other Than Honorable Conditions for willful 
and persistent misconduct, where it is determined that it was 
issued because of willful and persistent misconduct.  A 
discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful and meritorious.  38 C.F.R. 
§ 3.12(d)(4).

A discharge or release because of homosexual acts involving 
aggravating circumstances or other factors affecting the 
performance of duty is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(5).  Examples 
of homosexual acts involving aggravating circumstances or 
other factors affecting the performance of duty include 
homosexual prostitution and homosexual acts or conduct taking 
place between service members of disparate rank, grade, or 
status when a service member has taken advantage of his or 
her superior rank, grade, or status.  Id.

Benefit payments are not barred if it is determined that the 
person was insane at the time of committing the offense 
causing such discharge or release.  38 C.F.R. § 3.12(b).

With respect to insanity, VA regulations provide:

An insane person is one who, while not mentally 
defective or constitutionally psychopathic, except 
when a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, a more or less 
prolonged deviation from his normal method of 
behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) 
from the accepted standards of the community to 
which by birth and education he belongs as to lack 
the adaptability to make further adjustment to the 
social customs of the community in which he 
resides.

38 C.F.R. § 3.354(a).  This definition must be interpreted in 
light of the commonly accepted definition of "insanity."  
VAOPGCPREC 20-97.  In that opinion, the General Counsel of 
VA, in May 1997, discussed the intended parameters of the 
types of behavior which were defined as insanity in 38 C.F.R. 
§ 3.354(a).  It was indicated that behavior involving a minor 
episode or episodes of disorderly conduct or eccentricity did 
not fall within the definition of insanity in that 
regulation.  It was further indicated that a determination of 
the extent to which an individual's behavior must deviate 
from his normal method of behavior could best be resolved by 
adjudicative personnel on a case-by-case basis in light of 
the authorities defining the scope of the term insanity.  It 
was stated that the phrase "interferes with the peace of 
society" in the regulation referred to behavior which 
disrupted the legal order of society.  It was also stated 
that the term "become antisocial" in the regulation referred 
to the development of behavior which was hostile or harmful 
to others in a manner which deviated sharply from the social 
norm and which was not attributable to a personality 
disorder.  It was indicated that the reference in the 
regulation to "accepted standards of the community to which 
by birth and education" an individual belonged required 
consideration of an individual's ethnic and cultural 
background and level of education.  It was stated that the 
regulatory reference to "social customs of the community" in 
which an individual resided required assessment of an 
individual's conduct with regard to the contemporary values 
and customs of the community at large.  The opinion also held 
that behavior which is generally attributable to a substance-
abuse disorder does not exemplify the severe deviation from 
the social norm or the gross nature of conduct which is 
generally considered to fall within the scope of the term 
insanity and therefore does not constitute insane behavior.  
Id.

As to the definition of insanity and the determination of 
when an individual's behavior deviate's from his normal 
method of behavior, VAOPGCPREC 20-97 specifically provided as 
follows:

7.  The regulatory history of section 3.354(a) 
indicates that the Department of Veterans Affairs' 
(VA) predecessors have, consistent with the 
commonly accepted meaning of the term, considered 
insanity to involve a severe form of mental 
disability.  The term 'insanity' was apparently 
first defined for purposes of determining 
entitlement to veterans' benefits in General Order 
No. 348 (April 20, 1926), issued by the United 
States Veterans' Bureau, which stated that, to 
support a finding of insanity, the rating body must 
base its conclusions upon a diagnosis of psychosis, 
which was characterized as "a persistent morbid 
condition of the mind characterized by a 
derangement of one or more of the mental faculties 
to the extent that the individual is unable to 
understand the nature, full import and consequences 
of his acts, and is thereby rendered incapable of 
managing himself or his affairs."  General Order 
No. 348 was canceled by General Order No. 348-A 
(July 21, 1926), which stated that "a person will 
be deemed to be insane when he is mentally 
incapable of attending to his affairs." General 
Order No. 348-A was canceled by General Order No. 
348-C. General Order No. 348-C (Oct. 26, 1927) 
contained a definition of an "insane person or 
lunatic" very similar to the definition of insanity 
in current 38 C.F.R. § 3.354(a).  However, General 
Order No. 348-C qualified the criterion relating to 
prolonged deviation from normal behavior with the 
proviso that the person must, as a result of such 
deviation, be 'incapable of managing his own 
affairs or transacting ordinary business,' a 
concept akin to the level of incompetency generally 
supporting appointment of a guardian.  See Black's 
Law Dictionary 795 (6th ed. 1990).  The definition 
of an 'insane person' in General Order No. 348-C 
also included a person "who is dangerous to 
himself, to others, or to property," a concept 
similar to that employed in civil commitment 
proceedings in many jurisdictions.  See Black's Law 
Dictionary at 795.

8.  Applying the current regulation in Struck v. 
Brown, 9 Vet. App. 145, 152 (1996), the CVA stated 
that a doctor's statements that ''a main 
exacerbation of [the appellant's] illness occurred 
during his military service,'' during which time he 
developed the signs and symptoms of schizophrenia, 
and that the appellant's current ''chronic and 
disabling schizophrenia was triggered by the 
stress-related military service,'' indicated that 
the appellant "may have been insane" when he 
absented himself without leave.  The CVA's 
discussion of the evidence in Struck is consistent 
with the above-referenced authorities, which 
indicate that a minor episode or episodes of 
disorderly conduct or mere eccentricity would not 
constitute insane behavior for purposes of 38 
C.F.R. § 3.354(a).

9.  The opinion request also asks how significantly 
an individual's behavior must deviate from his or 
her 'normal method of behavior' in order to meet 
the regulatory definition of insanity.  The 
determination as to whether a particular behavior 
constitutes insanity for purposes of section 
3.354(a) is a question of fact to be resolved by 
the fact finder based on consideration of the 
circumstances of the particular case.  See 
Stringham v. Brown, 8 Vet. App. 445, 448 (1995); 
Zang, 8 Vet. App. at 254.  We believe that case-by-
case adjudication is particularly appropriate for 
assessing the extent by which an individual's 
behavior must deviate from his or her normal 
behavior because the behavior which may constitute 
insanity in section 3.354(a) may be so 'varying in 
nature as to be impossible of capture within the 
boundaries of a general rule.'  Sewell Coal Co. v. 
Federal Mine Safety & Health Review Comm'n, 686 
F.2d 1066, 1070 (4th Cir. 1982); accord Avoyelles 
Sportsmen's League, Inc. v. Marsh, 715 F.2d 897, 
909 (5th Cir. 1983); see also Hunter v. Director, 
Office of Workers' Compensation Programs, 803 F.2d 
800, 803 (4th Cir. 1986) (where regulations did not 
define the term 'chronic disease of the lung,' it 
was not unreasonable to require claimants to 
establish the chronic nature of their lung cancer 
on a case-by-case basis).  However, the issue of 
the extent to which an individual's behavior 
deviates from his or her normal method of behavior 
should be evaluated in light of the principles 
discussed above governing the gross nature of 
conduct which is generally considered to fall 
within the scope of the term 'insanity.'

The Court has held that the statute requires only that the 
insanity exist at the time of the commission of an offense 
leading to a person's discharge and not that insanity must 
cause the misconduct.  That is, there need not be a causal 
connection between the insanity and the misconduct.  Struck 
v. Brown, 9 Vet. App. 145, 154 (1996).

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  However, where the evidence preponderates against a 
finding of service connection, the benefit of the doubt rule 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. at 56.  
The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  Once the 
evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence supports the claim or is in equal balance, the claim 
is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

Initially, the Board notes, and finds, that the issue on 
appeal does not include an issue of whether the appellant in 
fact committed the misconduct in question, as the evidence of 
record shows him to have admitted to it.  The current issue 
is whether the circumstances surrounding his misconduct 
sufficiently mitigate it to the level of a minor offense or, 
in the alternative, whether he should be excused on the basis 
of insanity.

In an attempt to cancel or annul his prior admissions, the 
appellant asserts that his admissions discussed earlier 
regarding his pre-service and in-service homosexual 
activities were obtained under duress and therefore should 
not be used against him.  The Board finds this unpersuasive, 
as copies of the appellant's service record show he was 
provided a copy of his legal rights at the time he made the 
above statements.  Indeed, the appellant wrote in his May 
1967 statement that he refused to divulge the identities of 
the civilians and fellow marines with whom he engaged in 
homosexual acts in order to protect them from reprisal.  A 
person acting under duress would not have refused or defied 
his interrogators.  Further, in his August 2000 written 
statement to the RO, he conceded that he was provided legal 
representation at that time.  Moreover, in post-service 
statements and medical evidence filed by the appellant, the 
above facts regarding his pre-service and in-service 
homosexual activity were also admitted to by the appellant to 
his physicians.  Specifically, the appellant: admitted that 
he talked with an in-service physician about his homosexual 
tendencies (see August 2000 written statement from the 
appellant and December 2000 and February 2002 personal 
hearings); that he had engaged in homosexual activities 
and/or homosexual prostitution prior to military service (see 
December 2000 personal hearing; Dr. Grotsky's July 1998 
psychological evaluation and February 2002 letter); that he 
engaged in homosexual activity in service (see Dr. Vernon's 
January 2001 and February 2002 letters; December 2000 and 
February 2002 personal hearings; and Dr. Grotsky's December 
2000 letter); and, following discharge, continued hustling as 
a male prostitute (see Dr. Grotsky's July 1998 psychological 
evaluation).

The appellant's current assertion that he was never 
"caught" engaging in homosexual acts, or that they did not 
continue "throughout" his entire period of active service 
rings hollow and is evasive.  The Board finds that the 
evidence of record shows him to be not credible.

Willful and persistent misconduct

The appellant argued that, because of the harassment he was 
subject to by fellow Marines, after it became known that he 
had performed homosexual acts, he had no other option but to 
go AWOL.  The Board also notes the assertions of the 
appellant's representative at the Board Hearing that the 
appellant's sleeping on post and absence should not be deemed 
willful and persistent misconduct, as they occurred two years 
apart and that, otherwise, the appellant's service was 
satisfactory if not exemplary.  A review of the appellant's 
offenses and their circumstances, however, reveal significant 
wrongdoing on his part.  His first offense was misbehavior of 
a sentinel or lookout by sleeping while on guard duty in 
violation of Article 113, UCMJ, for which his commander 
imposed nonjudicial punishment and ordered him to forfeit 
$25.00 pay per month for one month and perform 14 days extra 
duty.  As to the appellant's 4 months and 10 days of AWOL, he 
reported it was the only way he could escape the harassment 
he was being subjected to by fellow Marines once it became 
widely known that he had been engaging in homosexual 
activities.  Nonetheless, in his August 2000 written 
statement to the RO, he admitted that, when he left on leave, 
he had no intentions of ever returning, and with this in 
mind, he traveled to Cleveland, OH, established residence 
with a female acquaintance, got a job, and bought a car.

The Board notes that misbehavior of a sentinel is capital 
offense when committed during time of war and if referred for 
trial by general court-martial as such, see Article 113, 
UCMJ, 10 U.S.C. § 913; see also U.S. v. Anderson, 17 
U.S.C.M.A. 588, 38 C.M.R. 386 (CMA 1968) (Vietnam conflict 
constitutes time of war for suspension of statute of 
limitations and punishment without limitation).  The Board 
further notes, however, that the appellant committed the 
offense stateside, and his commander disposed of it by 
imposition of nonjudicial punishment, rather than trial by 
court-martial.  Nonetheless, after that offense, the 
appellant had a record of a disciplinary infraction.  The 
Board finds the appellant's absence to have been serious 
under the circumstances.  As discussed earlier, the appellant 
related that, when he absented himself, he had no intent of 
returning.  The fact that he obtained civilian employment and 
was returned to military control only after arrest by civil 
authorities reinforces the admission, and it is a most 
telling admission.  While the appellant was tried for and 
convicted of AWOL, he in fact admits to having deserted his 
unit, as the offense of desertion is complete the instant the 
intent to remain absent permanently is formed.  See Article 
85, UCMJ, 10 U.S.C. § 885, MCM, Chapter XXVII, paragraph 
164a.  Deserting one's unit, especially during time of war, 
is clearly the type of offense which interfered with the 
appellant's military duties and precluded his performing 
them.  See Cooper v. Brown, 6 Vet. App. 450, 452-53 (1994).  
Thus, while the appellant had served in combat and received a 
Purple Heart for a punji stake injury, his offenses of 
sleeping on post and deserting his unit, although they were 
two years apart, under the circumstances, do constitute 
willful persistent misconduct.  The appellant's 
rationalization of his misconduct does not eliminate this 
factor, for it was his own misconduct which allegedly made 
him the target of ridicule.

Homosexual acts

The evidence of appellant's acts is set forth above.  A 
discharge for homosexual acts is deemed to have been under 
dishonorable conditions when the homosexual acts were 
committed under aggravating circumstances.  The evidence of 
record does not show the appellant to have engaged in child 
molestation, assault or coercion, or to have taken advantage 
of his rank or position in his homosexual acts with other 
service personnel.  Homosexual prostitution, however, is also 
deemed to have been under aggravating circumstances, and the 
evidence of record shows the appellant to have prostituted 
himself.

In his May 1967 statement , the appellant related that he 
started prostituting himself, homosexually, when he was 18 
years of age, and that, within the last three years he had 
participated in at least 500 homosexual acts.  The appellant 
was 18 years of age when he entered active service in August 
1965, and the three-year period he described certainly 
included his active service.  So, it is not reasonable to 
infer that the appellant meant that none of his homosexual 
acts committed after entering active service were for pay, 
regardless of whether any of his homosexual acts with other 
service personnel was for monetary gain.  The fact that, as 
appellant asserts, that they did not continue throughout his 
service, does not negate the fact that some of his homosexual 
acts for pay did occur during his service.  Therefore, the 
Board finds that, while in active service, the appellant 
committed homosexual acts under aggravating circumstances.

In reaching this conclusion, the Board has also considered 
the appellant's written statements to the RO and personal 
hearing testimony.  However, none of the foregoing includes 
any information that would alter the Board's finding.  The 
Board already has addressed his claim of duress.  As concerns 
his assertion that he was the victim of a breach of 
confidentiality by a military psychologist or psychiatrist, 
the Board finds this claim unpersuasive.  The Board deems it 
incredible that a military health care provider would promise 
confidentiality which could not be enforced, if not even 
illegal, as the applicable law reflects that there was no 
military physician-patient privilege.  See MCM, 1951, 
paragraph 151c(2); U.S. v. Bunting, 6 U.S.C.M.A. 170, 176-77, 
19 C.M.R. 296, 304-5 (CMA 1955); see also Id., at 170, 179, 
296, 305 (Brosman, J., concurring).  Moreover, there is no 
indication in the service medical records that the appellant 
was not able to understand the consequences of his actions.

In finding that the appellant's sleeping on post and absence 
offenses in service amounted to willful and persistent 
misconduct, and that his homosexual acts were committed under 
aggravating circumstances, only a showing of insanity as 
required under 38 U.S.C.A. § 5303(b) and 38 C.F.R. § 3.354(a) 
will overcome the character of  appellant's discharge and 
consequent bar to benefits.  38 C.F.R. § 3.12(b).

Insanity

The appellant contends that he should be afforded benefits 
administered by the VA because of PTSD brought about by his 
service in the Republic of Vietnam.  He argues that he was 
insane at the time he engaged in, and confessed to 
participating in, homosexual acts, and that this same 
insanity led him to go AWOL.    

As to the issue on insanity, the Board notes that it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  That responsibility is 
particularly onerous where, as here, medical opinions 
diverge.  At the same time, the Board is mindful that it 
cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Evans, 12 Vet. App. at 31; see also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Initially, the Board notes that Drs. Grotsky and Vernon have 
written very favorable letters in support of the appellant's 
claim.  They believe that the appellant suffered from PTSD 
while on active duty.  They are also of the opinion that the 
appellant's in-service homosexual activity started after his 
return from the Republic of Vietnam and were caused by his 
PTSD.  Dr. Grotsky further stated that he felt that the 
appellant was insane at the time he carried out the in-
service acts that led to his undesirable discharge.  However, 
neither doctor points to any strong evidence of the 
appellant's insanity.

The Board acknowledges that Dr. Vernon, in February 2002, 
appears to cite to the December 1965 psychiatric evaluation 
in which the appellant was diagnosed with a personality 
disorder and it was recommended that he be separated from 
military service.  Nonetheless, the remainder of these 
doctors' conclusions, including the opinion that the 
appellant did not start his in-service homosexual activities 
until after his return from the Republic of Vietnam, appear 
to be based entirely on the inaccurate factual history 
provided by the appellant.  This is clearly evidenced by the 
in-service records that show the appellant reported an 
unbroken period of homosexual activity that started before 
military service and continued before and after his service 
in the Republic of Vietnam.  Specifically, a review of the 
service records show recordings of the appellant's statements 
that his homosexual activity continued unabated from at least 
1964 - one year before his entry onto active duty. (See a 
psychiatric evaluation dated April 1967 (the appellant was 
being referred for psychiatric evaluation because he admitted 
to being engaging in homosexual activities for the past two 
to three years, i.e., since before military service which 
started in August 1965)); and a May 1967 sworn statement, 
which was witnessed and signed by the appellant, (attesting 
to the appellant having engaged in at least 500 homosexual 
acts in the last three years (i.e., since before military 
service which started in August 1965)).

Next, as to the appellant's mental capacity while in military 
service, the Board notes that, while Dr. Grotsky opined that 
the appellant was insane, this opinion is not supported by 
the medical evidence of record at the time of the appellant's 
military service in the late 1960's.  Specifically, neither 
of the in-service psychiatric evaluations, dated in December 
1965 and April 1967, nor any of the service examinations, 
dated in January 1966 and February 1968 (separation 
examination), found that the appellant suffered from a 
psychosis - in December 1965 he was diagnosed with a 
personality disorder.  As indicated above, VA laws and 
regulations prohibit a personality disorder from acting as 
the basis for an insanity claim.

The Board next considers the appellant's and his private 
doctors' claim that the appellant's in-service homosexual 
activity deviated from his normal method of behavior so as to 
qualify as insane under 38 C.F.R. § 3.354.  However, the 
Board notes that the appellant, in the statements from his 
private doctors, conceded that he carried out homosexual 
prostitution both before and after his separation from 
military service.  Accordingly, his in-service homosexual 
conduct cannot be found to be a deviation from his normal 
behavior.  In fact, it appears to the Board to have been a 
continuation of the appellant's normal behavior.  Further, 
there is no evidence whatsoever that at any time did the 
appellant lack the adaptability to make further adjustment to 
the social community in which he resided at the time.  The 
appellant related to military care providers that he derived 
equal satisfaction from sexual relations with both males and 
females, which reflects conscious choice on his part.

Lastly, when the appellant's record was reviewed by a VA 
physician for the express purpose of obtaining a medical 
opinion as to whether the appellant was insane while he was 
in military service, it was opined that that he was not 
insane as defined by 38 C.F.R. § 3.354 and that the examiner 
could "find no evidence in the medical record that the 
[appellant] ever was mentally compromised to meet any 
definition of 'insane."  (Emphasis added).

Although the appellant's private health care professionals 
have accepted his account of his experiences concerning his 
homosexual activity as correct, VA is not required to the do 
the same, as it is charged with the duty to assess the 
credibility and weight to be given the evidence.  Therefore, 
given that the private medical opinions prepared by Drs. 
Grotsky and Vernon were prepared entirely in reliance on the 
appellant's statements about his experiences, which are not 
independently supported and are in fact refuted by the 
record, the Board does not afford them any weight.

To repeat, the Board finds that the appellant's homosexual 
acts pre-dated his service in Vietnam, which was the stressor 
for his PTSD.  The minimal weight accorded to Dr. Grotsky's 
opinion is buttressed by the fact that, when preparing his 
psychiatric evaluation for the SSA, he reached a different 
and conflicting conclusion than in the letters prepared for 
VA.  Specifically, in the 1998 SSA psychiatric evaluation, 
Dr. Grotsky concluded that the appellant suffered from major 
depressive disorder with only traits of PTSD unrelated to his 
Vietnam experiences.  But in other letters prepared for 
purposes of assisting the appellant in obtaining VA 
compensation benefits, he concluded that the appellant had 
PTSD due to his Vietnam experiences.

Accordingly, while current medical evidence shows that the 
appellant currently has psychiatric disorders, the record 
does not reflect that he met the definition of insanity under 
38 C.F.R. § 3.354(a) at the time of his misconduct.

In summary, there is no evidence in service that the 
appellant suffered from insanity due to a disease or that he 
did not know or understand the nature or consequences of his 
acts or that what he was doing was wrong.  Zang v. Brown, 8 
Vet. App. 246, 254 (1995); VAOPGCPREC 20-97.  The post-
service VA treatment records and the letters from Drs. Vernon 
and Grotsky also do not support a conclusion that the 
appellant was insane in service.  While Drs. Vernon and 
Grotsky filed letters to support the conclusion of insanity 
in service, the Board finds that, for the reasons stated, the 
other evidence of record is more credible and persuasive.  
The Board consequently finds that there is a preponderance of 
the evidence against the claim--the appellant was not insane 
at the times he committed his offenses in service. Therefore, 
his discharge, undesirability (unfitness) due to homosexual 
acts under aggravating circumstances, and his persistent 
willful misconduct, is a bar to VA disability compensation 
benefits.

ORDER

The character of the appellant's discharge from his period of 
service constitutes a bar to VA pay benefits, and the benefit 
sought on appeal is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


